United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-4214
                                   ___________

Waymond Nobles,                       *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Boys and Girls Town of Missouri; Ken * Western District of Missouri.
Coleman; Vicki Simpson; Richard C.    *
Dunn,                                 * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                          Submitted: October 26, 1999
                              Filed: October 28, 1999
                                  ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       Waymond Nobles appeals the district court’s1 adverse grant of summary
judgment in his employment discrimination action. After de novo review, see Lynn v.
Deaconess Med. Ctr.-West Campus, 160 F.3d 484, 486 (8th Cir. 1998), we conclude
the district court’s judgment was proper for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. Rule 47B.

      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-